Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidatéd appeals, William Scott Davis, Jr., seeks to appeal the district court’s orders denying his motions for recusal and to reopen. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wake Cty. Human Servs. v. Davis, No. 5:14-cv-00005-F (E.D.N.C. July 14, 2015); id. (Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.